DETAILED ACTION
This Office Action is in response to the communication filed on 09/08/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/08/2021 has been entered.
Allowable Subject Matter
Claims 1-11, 13-26, 28-30, and 33-60 are allowed.
The response filed on 09/08/2021 has been considered by Examiner, updated search has been performed, and no new issues are raised therefore it is believed that claims 1-11, 13-26, 28-30, and 33-60 are still in condition for 
The following is an examiner's statement of reasons for allowance:
Regarding independent claims 1, 16, 33, and 47: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1 and similarly recited in claims 16, 33, and 47: "establishing a plurality of service contexts with a plurality of respective service networks associated with the connectivity network utilizing the connectivity context established with the connectivity network, wherein the plurality of service contexts are established using a corresponding plurality of second credentials provided by the client device…wherein the respective security context of each of the plurality of service contexts comprises a core network security context and an access security context, with both the core network security context and the access security context using a same respective second credential of the plurality of second credentials" in combination with other limitations as a whole and in the context recited in claim 1 and similarly recited in claims 16, 33, and 47.
Regarding independent claims 8, 23, 40, and 54: None of the prior art of record discloses, individually or in a reasonable combination, the following 
Regarding independent claims 11, 26, 43, and 57: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 11 and similarly recited in claims 26, 43, and 57: "establishing a plurality of service contexts corresponding to the connection based on a corresponding plurality of service credentials provided by the client device, wherein each service context of the plurality of service contexts is associated with a different security context, wherein the respective security context of each of the plurality of service contexts comprises a core network 
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIE C. LIN/Primary Examiner, Art Unit 2436